DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by KUSAFUKA (US 2020/0049991 A1).
KUSAFUKA teaches a projection device 3 [fig 2], comprising: a projection module 10 [fig 2], configured to project an image (optical member 4a) [fig 2]; a position adjustment module 36 (driver) [fig 2] [0039], connected to the projection module 10 [fig 2], and configured to adjust a position of the projection module (the controller 35 is configured to control the driver 36 to cause positions of the first virtual image 51 of the display panel 32 and the second virtual image 52 of the parallax barrier 33 to change) [0062]; and a controller 35 [fig 2], connected to the projection module 10 [fig 2] and the position adjustment module 36 [fig 2], and configured to control the projection module to project images (the controller 35 controls the driver 36 to cause the display apparatus 30 to be displaced in a direction away from the projection optical system 20. The first virtual image 51 and the second virtual image 52 are magnified by the projection optical system 20) [0063], and control the position adjustment module 36 [fig 2] to adjust the position of the projection module (the controller 35 controls the driver 36 to cause the display apparatus 30 to be displaced in a direction approaching the projection optical system 20) [0064].  
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art KUSAFUKA (US 2020/0049991 A1) teaches display system 1 according to the first embodiment includes a detection apparatus 2 and a projection apparatus 3 as illustrated in FIG. 1. The projection apparatus 3 is mounted in a mobile body 4. For example, the projection apparatus 3 is accommodated in the dashboard of the mobile body 4. The detection apparatus 2 is configured to detect positions of the eyes of a user U and transmits the detected positions of the eyes to the projection apparatus 3. The detection apparatus 2 may include, for example, an imaging apparatus. The imaging apparatus of the detection apparatus 2 may capture an image of the eyes of the user U as a subject. The detection apparatus 2 may detect the positions of the eyes of the user U from the captured image. The detection apparatus 2 may detect the positions of the eyes of the user U as coordinates in a three-dimensional space based on one captured image. The detection apparatus 2 may include two or more imaging apparatuses and may detect the positions of the eyes of the user U as coordinates in the three-dimensional space based on a captured image captured by each of the imaging apparatuses. The detection apparatus 2 does not need to include a camera and can be connected to an external camera. The detection apparatus 2 may include an input terminal for receiving a signal input from the external camera. In this case, the external camera may be directly connected to the input terminal. The external camera may be indirectly connected to the input terminal via a common network. The detection apparatus 2 may detect the positions of the eyes of the user U based on an image signal input to the input terminal. The projection apparatus 3 functions, for example, as a part of a head-up display that displays a virtual image 50 of a desired image to the user U of the mobile body 4. The projection apparatus 3 according to an embodiment is configured to emit image light, which will be described later, toward a predetermined region of an optical member 4a of the mobile body 4. Image light is reflected by the predetermined region of the optical member 4a and reaches the eyes of the user U. In this way, the projection apparatus 3 functions as a head-up display. In an embodiment, the optical member 4a may be a windshield. In another embodiment, the optical member 4a may be a combiner. KUSAFUKA does not anticipate or render obvious, alone or in combination, the position adjustment module comprises a base, a driving unit, and a mecanum wheel; wherein the driving unit is disposed on the base, rotatably connected to the mecanum wheel, and connected to the controller, the projection module is disposed on the base, and the controller is configured to control the driving unit to supply power to the mecanum wheel to adjust a position of the base and hence to adjust the position of the projection module.
Claims 3-9 are allowed as being dependent on claim 2.
As of claim 10, the closest prior art KUSAFUKA (US 2020/0049991 A1) teaches display system 1 according to the first embodiment includes a detection apparatus 2 and a projection apparatus 3 as illustrated in FIG. 1. The projection apparatus 3 is mounted in a mobile body 4. For example, the projection apparatus 3 is accommodated in the dashboard of the mobile body 4. The detection apparatus 2 is configured to detect positions of the eyes of a user U and transmits the detected positions of the eyes to the projection apparatus 3. The detection apparatus 2 may include, for example, an imaging apparatus. The imaging apparatus of the detection apparatus 2 may capture an image of the eyes of the user U as a subject. The detection apparatus 2 may detect the positions of the eyes of the user U from the captured image. The detection apparatus 2 may detect the positions of the eyes of the user U as coordinates in a three-dimensional space based on one captured image. The detection apparatus 2 may include two or more imaging apparatuses and may detect the positions of the eyes of the user U as coordinates in the three-dimensional space based on a captured image captured by each of the imaging apparatuses. The detection apparatus 2 does not need to include a camera and can be connected to an external camera. The detection apparatus 2 may include an input terminal for receiving a signal input from the external camera. In this case, the external camera may be directly connected to the input terminal. The external camera may be indirectly connected to the input terminal via a common network. The detection apparatus 2 may detect the positions of the eyes of the user U based on an image signal input to the input terminal. The projection apparatus 3 functions, for example, as a part of a head-up display that displays a virtual image 50 of a desired image to the user U of the mobile body 4. The projection apparatus 3 according to an embodiment is configured to emit image light, which will be described later, toward a predetermined region of an optical member 4a of the mobile body 4. Image light is reflected by the predetermined region of the optical member 4a and reaches the eyes of the user U. In this way, the projection apparatus 3 functions as a head-up display. In an embodiment, the optical member 4a may be a windshield. In another embodiment, the optical member 4a may be a combiner. KUSAFUKA does not anticipate or render obvious, alone or in combination, a control key; wherein the control key is connected to the controller and the position adjustment module, and configured to cause the controller to be disconnected from the position adjustment module.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Larsen et al. (US 20120327315 A1) teaches a mobile device such as a robot includes a processor, a memory that stores components executable by the processor, and a projection assembly. The projection assembly includes a projector, a lens, a movable mirror, and a first projection surface integral with a surface of the mobile device. The components include a projection component and a control component. The projection component determines the projection parameters, and projects the image onto the movable minor, dependent upon the projection parameters. The control component causes the projector and the lens to focus the image onto the first projection surface, and further causes the movable mirror to reflect the image onto the first projection surface;
- Prior Art UEDA (US 20210289181 A1) teaches a projection-type display device that has: an operation signal detection unit that receives operation signals that indicate adjustment content of a projected image, the adjustment content having been instructed by way of an operation unit; an installation state detection unit that detects, as the installation state of the projection-type display device, a first state and a second state realized by rotating 90 degrees around an axis parallel to the optical axis of the projection lens; and a control unit that, upon detecting a signal that corresponds to the first direction by way of the operation signal detection unit in the first state and the second state, adjusts a projected image by shifting the projected image in the first direction or by moving a correction-object site in the projected image in the first direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882